Citation Nr: 0308886	
Decision Date: 05/12/03    Archive Date: 05/20/03	

DOCKET NO.  00-19 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for joint pain of the 
hips, to include as due to an undiagnosed illness. 

2.  Entitlement to service connection for joint pain of the 
knees, to include as due to an undiagnosed illness. 

3.  Entitlement to service connection for a stomach 
disability, to include as due to an undiagnosed illness. 

4.  Entitlement to service connection for a skin rash, to 
include as due to an undiagnosed illness. 

5.  Entitlement to service connection for weight loss, to 
include as due to an undiagnosed illness. 

6.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from January 1991 to 
April 1991, with three years of prior active service.

This matter arises from a December 1999 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan, that denied the benefits 
sought on appeal.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 1991), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues on appeal has been obtained.

2.  The veteran served in the Southwest Asia Theater of 
Operations during the Persian Gulf War.

3.  Joint pain of the hips and knees, a stomach disorder, 
skin rash, weight loss, and headaches did not have their 
onset during the veteran's active military service, are not 
attributable to an incident of such service, and are not due 
to an undiagnosed illness.


CONCLUSION OF LAW

Joint pain of the hips and knees, a stomach disorder, skin 
rash, weight loss, and headaches were not incurred in, or 
aggravated by, active military service, and may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5107 (West 1991 & 2002); 38 C.F.R. §§ 3.303, 
3.317 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Considerations

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002), eliminated the well-grounded claim requirements, 
expanded the duty of VA to notify the appellant and 
representative, and enhanced its duty to assist an appellant 
in developing the information and evidence necessary to 
substantiate a claim. 

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159 (2002)).  The amendments were effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(a) that is effective August 29, 2001.  Except for the 
amendment 


to 38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), (codified at 38 U.S.C.A. §§ 5102 and 5103).  Second, 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate his claim.  See VCAA, § 3(a) 
(codified at 38 U.S.C.A. § 5103A).  

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit held that 
Section 3A of the VCAA (covering the duty to notify and duty 
to assist provisions of the VCAA) was not retroactively 
applicable to decisions of the Board entered before the 
effective date of the VCAA (Nov. 9, 2000).  Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002); See also Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  


Precedent opinions of the chief legal officer of the 
Department and regulations of the Department are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 2002).  For purposes 
of this determination, the Board will assume that the VCAA is 
applicable to claims or appeals pending on the date of 
enactment of the VCAA. 

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  VA must notify the appellant of evidence and 
information necessary to substantiate his claims, inform him 
whether he or VA bears the burden of producing or obtaining 
that evidence or information, and inform him of his appellate 
rights.  38 U.S.C.A. § 5103(a) (West 1991 & Supp. 2002); 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. § 3.159(b) (2002)); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The veteran was furnished a statement of the case, as well as 
a supplemental statement of the case, that informed him of 
the evidence used in conjunction with his claims, the 
pertinent laws and regulations, the adjudicative action 
taken, and the reasons and bases for the decision.  In 
addition, by letter dated March 5, 2001, the RO notified the 
veteran of detailed information about the new rights provided 
under the VCAA.  That correspondence described the evidence 
needed to substantiate his claims, and specifically 
identified what evidence was needed from the veteran versus 
what evidence VA would attempt to procure.  The veteran was 
also scheduled for a personal hearing per his request before 
a traveling member of the Board in September 2002; however, 
he failed to appear as scheduled, and did not request that 
his hearing be rescheduled.  In addition, the Board had the 
veteran scheduled for a physical examination regarding the 
disabilities at issue, but again, the veteran failed to 
report as requested.  Thus, the record indicates that all 
relevant facts have been properly developed to the extent 
possible, and that all evidence necessary for an equitable 
disposition of the issues on appeal has been obtained to the 
extent possible.  As such, VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.  Moreover, as the record is 


complete to the extent possible, the obligation under the 
VCAA for VA to advise a claimant as to the division of 
responsibilities between VA and the claimant in obtaining 
evidence is satisfied.  Finally, in view of the relatively 
narrow questions of law and fact on which this case turns, 
the Board concludes that there is no reasonable possibility 
that any further development could substantiate the claims.

II.  Service Connection for Joint Pain of the Hips and Knees, 
a Stomach
Disorder, Skin Rash, Weight Loss, and Headaches

The veteran contends that he developed joint pain of the hips 
and knees, a stomach disability, a skin rash, weight loss, 
and headaches as a result of his military service.  He 
asserts that, although these disorders developed following 
his discharge from military service, they are attributable to 
an undiagnosed illness that he contracted while serving in 
the Southwest Asia Theater of Operations.

Service connection may be granted for disability resulting 
from disease or injury incurred in, or aggravated by, active 
military service.  See 38 U.S.C.A. §§ 1110, 1131.  In 
addition, service connection may be granted for any 
disability noted during military service and for which 
continuity of symptomatology is demonstrated thereafter, 
either through the submission of medical evidence or lay 
evidence, if the disability is of the type as to which lay 
evidence is competent to identify its existence.  See 
38 C.F.R. § 3.303; see also Savage v. Gober, 10 Vet. App. 
488, 495 (1997).  Service connection may also be granted for 
chronic disability resulting from an undiagnosed illness that 
became manifest during service in the Southwest Asia Theater 
of Operations during the Persian Gulf War or that became 
manifest to a degree of 10 percent or more within the 
applicable presumptive period.  See 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317.  It is within this context that the 
veteran's claims must be evaluated.

The facts are as follows.  The veteran's service medical 
records are completely negative for either complaints or 
findings referable to any of the disorders claimed 


while he was on active duty.  Although he indicated on a 
report of medical history completed in September 1989 that he 
had experienced frequent or severe headaches, and a trick or 
locked knee, he had not complained of either headaches or any 
difficulties with his joints during active duty.  Instead, on 
his application completed in July 1999, the veteran indicated 
that joint pain associated with the hips and knees began in 
1994 while headaches, a stomach disorder, weight loss, and a 
skin rash began in January 1992.

During VA treatment administered in January 2000, the veteran 
indicated that he had experienced right knee pain for one 
week.  He denied any trauma to the knee.  X-rays of the knee 
joint reflected a small, displaced bone fragment at the head 
of 
the tibial tuberosity.  Tendinitis of the patellar insertion 
was diagnosed.  During the prior year, the veteran was also 
noted to have bursitis of the left hip during VA treatment.  
Coincidentally, a rash of two years' duration also was 
diagnosed.  None of the foregoing was attributed either to 
military service or to an undiagnosed illness by the treating 
physicians.

Although the veteran has indicated that he suffers from a 
stomach disorder, weight loss, and headaches, clinical 
records are conspicuously absent for any diagnosis, much less 
treatment, for any of the conditions claimed.  On the 
contrary, the record indicates that the veteran's weight has 
remained substantially unchanged since September 1989.  This 
is true, notwithstanding weight fluctuations during that 
period.

Since his discharge from military service, the veteran has 
been variously diagnosed and treated for genital warts, 
herpes zoster, and various fungal infections.  However, none 
has been attributed to an undiagnosed illness, and none has 
been attributed to the veteran's military service.

In view of the foregoing, the Board finds no reasonable basis 
upon which to grant service connection for any of the 
disorders claimed.  In summary, the record does 


not demonstrate that the veteran has an underlying disability 
associated with his claimed right hip and left knee pain, 
that he has any kind of a stomach disorder, or that he has a 
disability manifested by either headaches or weight loss.  
Meanwhile, his right hip pain has been attributed to bursitis 
that has not been clinically demonstrated to be related to 
his military service, his right knee pain has been attributed 
to misplaced bone fragments in the knee joint that has not 
been associated clinically to military service and his 
various skin maladies similarly have not clinically been 
related to military service.  

Finally, it should be noted that in conjunction with his 
appeal, the Board requested that the veteran undergo a 
special VA medical examination to determine the nature and 
etiology of the disabilities claimed.  Such an examination 
was scheduled for March 18, 2003; however, the veteran did 
not report as scheduled.  Nor did he indicate that he wanted 
the examination rescheduled.  Where a claim for disability 
compensation is not adequate for rating purposes because of a 
lack of medical evidence and VA schedules an examination in 
order to clarify the record, the claimant is required to 
report for the examination as scheduled.  See 38 C.F.R. § 
3.326(a) (2002).  Given that the claimed disorders cannot 
reasonably be attributed to the veteran's military service, 
and because they cannot reasonably be attributed to an 
undiagnosed illness, the benefits sought on appeal must be 
denied.  See 38 U.S.C.A. §§ 1110, 1117, 1131; 38 C.F.R. 
§§ 3.303, 3.317.

The Board finds as to all matters that the doctrine of 
resolving doubt in the veteran's favor is not for 
application.  See Ferguson v. Principi, 273 F.3d 1072 (Fed. 
Cir. 2001) (the statute, 38 U.S.C.A. § 5107(b), only requires 
that the Board "consider" all the evidence and material of 
record; the benefit of the doubt provision only applies where 
there is an approximate balance of positive and negative 
evidence).




ORDER

Service connection for joint pain of the hips, to include as 
secondary to an undiagnosed illness, is denied.

Service connection for joint pain of the knees, to include as 
secondary to an undiagnosed illness, is denied.

Service connection for a stomach disability to include as 
secondary to an undiagnosed illness, is denied.

Service connection for a skin rash, to include as secondary 
to an undiagnosed illness, is denied.

Service connection for a disability manifested by weight 
loss, to include as secondary to an undiagnosed illness, is 
denied.

Service connection for headaches, to include as secondary to 
an undiagnosed illness, is denied.




                       
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

